ORDER
PER CURIAM.
Chiew Seng Lim (Defendant) appeals the judgment upon his convictions by a jury of three counts of the class A misdemeanor of stalking, Section 565.225, RSMo 2000; one count of the class A misdemean- or of harassment, Section 565.090, RSMo 2000; and one count of the class B misdemeanor of peace disturbance, Section 574.010, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).